


110 HRES 1006 IH: Supporting the goals and ideals of a

U.S. House of Representatives
2008-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1006
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2008
			Mr. Rahall (for
			 himself and Mr. Mollohan) submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Supporting the goals and ideals of a
		  National Miner’s Day to celebrate and honor the contributions of miners and
		  encouraging the people of the United States to participate in local and
		  National activities celebrating and honoring the contributions of
		  miners.
	
	
		Whereas miners daily risk life and limb in their labors;
		Whereas the foundations of civilization are constructed
			 from, advanced by, and sustained with, the materials procured with miner’s
			 sweat and blood;
		Whereas without these selfless and dedicated miners, human
			 society could never have progressed, nor continue to function;
		Whereas the miners of the United States have labored long
			 and hard over the more than 231 years of our great country’s existence;
		Whereas miners and their families have achieved, provided,
			 and sacrificed so much in those 2 centuries;
		Whereas the great mining tragedy at Monongah, West
			 Virginia, that occurred on December 6, 1907, is recognized to this day for
			 causing the greatest loss of lives in American industrial history;
		Whereas that tragedy helped to launch the National effort
			 to secure the safety and health of our miners;
		Whereas the year 2006, 99 years after that tragic event,
			 was marked by a series of mine tragedies that demonstrated the Nation’s
			 continued need for vigilance in our mines and resulted in a new law to increase
			 protection of our miners;
		Whereas the contributions of miners are so vital to our
			 Nation’s well-being yet so often taken for granted; and
		Whereas December 6 would be an appropriate date to observe
			 a National Miner’s Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of a National
			 Miner’s Day to celebrate and honor the contributions of miners; and
			(2)encourages the people of the United States
			 to participate in local and National activities celebrating and honoring the
			 contributions of miners.
			
